PER CURIAM.
We initially accepted for review the Fourth District Court of Appeal’s decision in LLP Mortgage Ltd. v. Cravero, 851 So.2d 897 (Fla. 4th DCA 2003), based on express and direct conflict with the decision in Lovey v. Escambia County, 141 So.2d 761 (Fla. 1st DCA 1962). Upon further consideration, we find that review was improvidently granted. Accordingly, this review proceeding is dismissed.
' It is so ordered.
PARIENTE, C.J., and WELLS, ANSTEAD, LEWIS, QUINCE, CANTERO and BELL, JJ., concur.